HAIRE, Presiding Judge,
concurring in part:
I cannot concur in that portion of Judge Froeb’s opinion which discusses the jurisdictional aspects of the special action proceedings in the trial court, inasmuch as it is my opinion that the special action complaint filed by the Board of Supervisors against the Clerk of the Board stated a justiciable controversy within the scope of the Uniform Declaratory Judgments Acts, A.R.S. §§ 12-1831 to 1846.
*398The allegations of the complaint relating to the jurisdictional question may be summarized as follows. A.R.S. § 11-241(4) requires that all county warrants issued by the Board for the payment of money be signed by the Clerk. After learning of opinions given by both the Maricopa County Attorney and the Attorney General of the State of Arizona, to the effect that the payment of salary to the staff attorneys hired by the Board was illegal, the Clerk advised the Board that she would not sign any more warrants for the payment of the staff attorneys’ salaries “until some court makes clear that I am authorized to do so.” The Board' disagreed with the interpretation by the County Attorney and the Attorney General of the statutes involved, and filed this action to obtain an interpretation of its rights under those statutes and requested that the defendant-Clerk be required to sign the county warrants for the salaries of staff attorneys hired by the Board.
The Uniform Declaratory Judgments Act which has been adopted in Arizona provides in A.R.S. § 12-1831 that:
“Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed.”
A.R.S. § 12-1832 makes it clear that a declaration of “rights, status or other legal relations . . . affected by a statute” are within the scope of the remedies available under the Act. Here, the contention is made that there is no justiciable controversy stated which is within the scope of the Act because there is only a “mere difference of opinion between an employer and his employee.” Such a simplistic view of the problem is not warranted by the facts, and rejection of jurisdiction under the circumstances of this case would be contrary to the remedial purposes expressly stated in A.R.S. § 12-1842:
“This article is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and is to be liberally construed and administered.”
In the ordinary employer-employee relationship, if the employee refuses to take action in compliance with the employer’s wishes, the employer is normally free to take the desired action himself or through another employee. Such is not the case here. Under §§ 11-241 and 11-631, county warrants must be signed by the Clerk. Obviously, since the Clerk is appointed by the Board (A.R.S. § 11-422), the Board could have taken the drastic action of terminating the Clerk based upon her refusal to honor the Board’s action in hiring the staff attorneys. However, to do so would still leave unresolved the underlying uncertainties which led to the Clerk’s refusal to sign the warrants. In any event, I do not believe that such drastic action would be required.
In Western Savings and Loan Association v. Robinson, 14 Ariz.App. 393, 483 P.2d 806 (1971), recognizing the remedial purposes which led to the enactment of the Uniform Declaratory Judgments Act, this Court stated:
“The recent decisions of this Court and of the Arizona Supreme Court have recognized the efficacy and wisdom of this relatively recent addition to the arsenal of judicial remedies and have held the remedy available when the relief sought comes within the language of the statute and the parties and circumstances before the court insure an adequate and thoroughly controverted presentation of the issues involved. Podol v. Jacobs, 65 Ariz. 50, 173 P.2d 758 (1946); Ricca v. Bojorquez, 13 Ariz.App. 10, 473 P.2d 812 (1970); Schwamm v. Superior Court In and For County of Pima, 4 Ariz.App. 480, 421 P.2d 913 (1966); 22 Am.Jur.2d Declaratory Judgments § 8 (1965).” 14 Ariz.App. at 398-99, 483 P.2d at 811-12.
Here the relief sought comes within the language of the declaratory judgment statutes, and, from a review of the record, it is immediately obvious that a thoroughly controverted presentation of the issues was developed in the trial court. As a prelimi*399nary to invoking the jurisdiction of a trial court under the declaratory judgments act, parties to a controversy are not required to take actions which involve possible statutory violations and attendant grave legal sanctions. Begrudging availability of the declaratory judgment remedy is inconsistent with the act’s remedial tenor directed to the elimination of uncertainty and settlement of controversies. See Planned Parenthood Center of Tucson, Inc. v. Marks, 17 Ariz.App. 308, 497 P.2d 534 (1972). Applying these principles, I would affirm the trial court’s holding that it had jurisdiction concerning the Board’s special action complaint.
I concur in the result reached by Judge Froeb insofar as concerns his conclusion that the County Attorney was properly allowed to intervene in the trial court proceedings. To the extent that the two Riley decisions 1 discussed by Judge Froeb might appear to indicate a lack of jurisdiction concerning the County Attorney’s complaint in intervention, I cannot see any meaningful basis for distinguishing those decisions from the facts presented here. I therefore would not attempt to distinguish them, but rather would simply refuse to follow them. To me, the Riley decisions are legally indefensible, although the result reached can undoubtedly be traced to the fact that by the time the Riley litigation reached the appellate court, the Board of Supervisors was not interested in proceeding with the litigation, thereby removing to a large degree the required element of adversarial confrontation.2 In any event, I would have no hesitancy in finding declaratory judgment jurisdiction on the exact facts presented to the trial court in the Riley decisions.
For the foregoing reasons, I would hold that the trial court had jurisdiction over the parties and the questions presented in both the Board’s initial complaint and the County Attorney’s complaint in intervention.
I concur in all other aspects of Judge Froeb’s opinion, and therefore join in his conclusion that the trial court’s judgment must be reversed.

. Riley v. County of Cochise, 10 Ariz.App. 55, 455 P.2d 1005 (1969); Riley v. County of Cochise, 10 Ariz.App. 60, 455 P.2d 1010 (1969), cited supra in Judge Froeb’s opinion.


. See Riley v. County of Cochise, 10 Ariz.App. 55, 455 P.2d 1005 (1969).